Fourth Court of Appeals
                                        San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-19-00411-CR

                                        Shandon KHABAZIAN,
                                              Appellant

                                                  v.

                                           STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR8957
                              Honorable Jennifer Pena, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: December 23, 2020

AFFIRMED AS MODIFIED

           Shandon Khabazian appeals his conviction for aggravated robbery. In his first issue,

Khabazian argues his conviction must be reversed because he was denied effective assistance of

trial counsel during the guilt-innocence phase of trial. In his second issue, Khabazian argues the

judgment contains an error requiring modification. We affirm the judgment as modified.

                                            BACKGROUND

           Khabazian was charged by indictment with aggravated robbery. He pleaded not guilty and

the case proceeded to trial before a jury. At trial, the complainant, Victor Dimas, testified about
                                                                                        04-19-00411-CR


his encounter with Khabazian on the night of the robbery. Specifically, Dimas testified that he had

met Khabazian through “Craigslist” and had invited Khabazian to his apartment. While Khabazian

was in Dimas’s apartment, Khabazian pointed a gun at him and, among other things, ordered

Dimas to drive to an automated teller machine (ATM) to withdraw money from Dimas’s bank

account. Dimas complied with Khabazian’s demands. Dimas’s friend, Elliot Roman, also testified

at trial. Roman spoke to and saw Dimas shortly after the robbery and described him as “crying,”

“shaking,” and “really frightened.” Other evidence included time-stamped security camera

photographs showing Dimas’s vehicle at the ATM at the time of the robbery and an audio

recording of Khabazian’s statement to police in which Khabazian stated, “I needed money . . . I

needed it to provide for my son.” He also admitted, “Yeah, I fucked up,” “I did, you know,” and

“I hated it when I left.” Khabazian also stated in the audio recording, “I didn’t enjoy it. I didn’t get

a high from it…. It’s an easy way to make money.” The jury found Khabazian guilty of aggravated

robbery. Khabazian elected for the trial court to determine his sentence. The trial court found the

repeat offender enhancement in the indictment to be true and assessed punishment at forty years’

imprisonment. This appeal followed.

                              INEFFECTIVE ASSISTANCE OF COUNSEL

        “To prevail on a claim of ineffective assistance of counsel, a defendant must demonstrate

two things: deficient performance and prejudice.” Miller v. State, 548 S.W.3d 497, 499 (Tex. Crim.

App. 2018). A defendant must show that (1) his trial counsel’s representation fell below the

objective standard of reasonableness, and (2) a reasonable probability exists that but for counsel’s

deficiency the result of the proceeding would have been different. Strickland v. Washington, 466

U.S. 668, 687-88, 694 (1984); see Hernandez v. State, 726 S.W.2d 53, 56-57 (Tex. Crim. App.

1986) (applying Strickland to an ineffective assistance claim under the Texas Constitution). A

defendant bears the burden of proving both elements by a preponderance of the evidence.


                                                  -2-
                                                                                       04-19-00411-CR


Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999). “Failure to make the required

showing of either deficient performance or sufficient prejudice defeats the ineffectiveness claim.”

Id. A court need not address both elements of an ineffective assistance of counsel claim when the

defendant makes an insufficient showing as to either element. Strickland, 466 U.S. at 697. “If it is

easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice . . . that

course should be followed.” Id. When evaluating an ineffectiveness claim, courts consider the

totality of the evidence. Perez v. State, 310 S.W.3d 890, 894 (Tex. Crim. App. 2010).

       As to the first element—deficient performance—Khabazian argues trial counsel

mishandled State’s Exhibit 31, the audio recording of Khabazian’s interview with police. Trial

counsel lodged multiple objections to State’s Exhibit 31, some of which the trial court sustained.

However, Khabazian faults trial counsel for (1) not ensuring that State’s Exhibit 31 was redacted

in accordance with the trial court’s rulings on his objections, and (2) not objecting to other parts

of the audio recording. As to the second element—prejudice—Khabazian does not explain in his

appellate briefing, much less prove by a preponderance of the evidence, that a reasonable

probability exists that, absent trial counsel’s alleged errors, the outcome of his trial would have

been different.

       We resolve Khabazian’s ineffective assistance claim based on the prejudice element. To

establish the prejudice element, a defendant is required to prove that a reasonable probability exists

that but for counsel’s deficient performance, the result of the proceeding would have been

different. Strickland, 466 U.S. at 694. “A reasonable probability is ‘a probability sufficient to

undermine confidence in the outcome.’” Perez, 310 S.W.3d at 894 (quoting Strickland, 466 U.S.

at 694). It is not enough for the defendant to show that trial counsel’s errors had “some conceivable

effect” on the trial’s outcome. Id. Instead, the defendant must show that “‘there is a reasonable




                                                 -3-
                                                                                       04-19-00411-CR


probability that, absent the errors, the factfinder would have had a reasonable doubt respecting

guilt.’” Id. (quoting Strickland, 466 U.S. at 695).

       Khabazian’s primary complaint about State’s Exhibit 31 is that it contained references to

uncharged prior bad acts he allegedly committed and the complainant’s credibility. Having

reviewed the totality of the evidence, we conclude these references do not undermine confidence

in the outcome of Khabazian’s trial. The jury was presented with compelling evidence of

Khabazian’s guilt. The complainant, Dimas, testified at trial, identifying Khabazian and giving a

detailed account of the robbery. Roman, a friend who saw Dimas shortly after the robbery, testified

that Dimas was “crying,” “shaking,” and “really frightened” by his encounter with Khabazian. The

evidence also included security camera photographs showing Dimas’s car at the ATM at the time

of the robbery and Khabazian’s police interview in which he made damaging admissions about the

robbery. A reasonable probability does not exist that, absent trial counsel’s alleged errors, the jury

would have had a reasonable doubt regarding Khabazian’s guilt. We conclude Khabazian has not

met his burden to prove the prejudice element and, therefore, his claim of ineffective assistance of

trial counsel must fail. See Strickland, 466 U.S. at 694-95; Perez, 310 S.W.3d at 897. We overrule

Khabazian’s first issue.

                                    ERROR IN THE JUDGMENT

       In his second issue, Khabazian complains the judgment incorrectly reflects that he pleaded

“True to Repeater” to the first enhancement paragraph in the indictment and asks us to modify the

judgment. The State acknowledges that Khabazian did not enter a plea to the first enhancement

paragraph and agrees that the judgment should be modified.

       We may correct the trial court’s judgment when we have the necessary information to do

so. See French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992) (recognizing appellate courts

are authorized to reform a judgment to “make the record speak the truth”). Here, the record shows


                                                 -4-
                                                                                    04-19-00411-CR


that Khabazian did not enter a plea to the first enhancement paragraph in the indictment. We

sustain Khabazian’s second issue and modify the judgment to reflect that Khabazian entered “No

Plea” to the first enhancement paragraph in the indictment. See Hernandez v. State, No. 04-18-

00265-CR, 2019 WL 2013861, at *1 (Tex. App.—San Antonio May 8, 2019, no pet.) (not

designated for publication) (modifying the judgment to accurately reflect the proceedings).

                                         CONCLUSION

       For the above reasons, the trial court’s judgment is affirmed as modified.

                                                Irene Rios, Justice

Do not publish




                                               -5-